     Case 2:19-cv-00632 Document 23 Filed 05/15/20 Page 1 of 2 PageID #: 163



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


CENTER FOR BIOLOGICAL DIVERSITY,
SIERRA CLUB, WEST VIRGINIA HIGHLANDS
CONSERVANCY, and OHIO VALLEY
ENVIRONMENTAL COALITION,

             Plaintiffs,

v.                                           Civil Action No. 2:19-cv-00632

UNITED STATES FISH AND WILDLIFE SERVICE;
DAVID BERNHARDT in his official capacity as
Secretary of the United States Department
of the Interior; AURELIA SKIPWITH in her
official capacity as Director of United
States Fish and Wildlife Service; UNITED STATES
OFFICE OF SURFACE MINING RECLAMATION AND
ENFORCEMENT; and LANNY ERODS in his official
capacity as Acting Director of the Office of
Surface Mining Reclamation and Enforcement,

             Defendants.


                                     ORDER


             In accordance with the parties’ Stipulated Settlement

Agreement and Order entered this same date, it is ORDERED that

all counts of the plaintiffs’ complaint be, and they hereby are,

dismissed with prejudice.        It is also ORDERED that the parties’

request therein that the court retain jurisdiction to oversee

compliance with the terms of the parties’ Stipulated Settlement

Agreement and Order and to resolve any motions to modify such

terms be, and it hereby is, granted to the extent that the court
  Case 2:19-cv-00632 Document 23 Filed 05/15/20 Page 2 of 2 PageID #: 164



retains jurisdiction as requested for a period of 18 (eighteen)

months from the date of this order.


          It is further ORDERED that the Clerk is directed to

move this case to the inactive docket of the court.           The parties

may seek to re-open the case should the need arise within the

eighteen-month period.


          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                        ENTER: May 15, 2020




                                    2
